LOGO [g11258image002.jpg]

Exhibit 10.10

PERSONAL & CONFIDENTIAL

April 27, 2009

Beth Chandler

Dear Beth:

We are excited that you will be joining our Company as Vice President and
General Counsel reporting to me. I am sure that you will make a significant
contribution to our company and I look forward to your starting with us on
May 13, 2009.

Cash Compensation

Your Target Annualized compensation will be $462,000. This includes base salary
and annual bonus at target. The components are as follows:

Annual base compensation will be $330,000 and a total target annual bonus
opportunity of $132,000, which is 40% of your base salary. The bonus for 2009
will be prorated for the portion of the year that you are actually employed. If
you start on May 11th your proration will be 8/12. The bonus targets, which are
the same for all bonus-eligible employees in the corporate office, are based
upon the number of cars sold in the US in 2009 and Asbury EPS at each level of
sales. We are excited about our opportunity to earn an excellent bonus in 2009
and we will provide a copy of this plan as soon as possible.

Equity Grants

You will receive a stock option grant of 75,000 stock options, issued to you on
your date of hire. This grant of will vest 1/3 on each anniversary of the issue
date and will have a term of ten years. The strike price will be the closing
price of our stock on the date of issue.

On your date of hire you will also receive a grant of 10,000 restricted shares.
These shares will vest 100% on the third anniversary of the grant date. If
Asbury resumes dividend payments to our shareholders, you will also receive
dividend equivalents for your unvested restricted shares. These dividend
equivalents will be accrued and paid out to you in cash when the shares vest.

Unvested restricted shares also count toward your equity holding guideline,
which is one times your base salary. This grant will put you at about 58% of
your guideline amount of 17,072 shares.

Auto Allowance

You will receive a car allowance in the amount of $800 per month. This amount
will be paid to you in our regular payroll and will be subject to normal
withholding.

Benefits

We offer an excellent package of benefits including:

Family Health, Dental and Vision Care, a 401(k) Plan, Employee LTD, Life and
STD. We can provide you the details as you would like.

Vacation

In 2009 you will be have 3 weeks of vacation and 4 weeks of paid vacation
annually thereafter.



--------------------------------------------------------------------------------

Termination Protection

You will receive a termination protection agreement providing base salary and
benefits continuation for one year in the event of termination, as defined in
the agreement. We are in the final review of your agreement and we will provide
a copy for your review as soon as possible.

Our offer is contingent upon successful completion of a background check and a
pre-employment drug test.

In extending this offer of employment, we have relied on your representations
that (1) you will not use in any way any confidential information (or any
records, documents and similar items) relating to the business of your former
employers while employed at Asbury and (2) you have not entered into any
agreement or made any commitment to any prior employer or other third party
(including, without limitation, non-competition provisions or other restrictive
covenants in agreements with prior employers) which would in any way affect or
limit your ability to carry out your duties with Asbury. By signing this offer
letter, you acknowledge that any inaccuracy in these representations may be
grounds for termination.

To signify your acceptance of this position, please sign below and return one
copy to me.

Sincerely,

/s/ Charles Oglesby

Charles Oglesby

President and CEO

Asbury Automotive Group, Inc.

I hereby signify my acceptance of the position

 

/s/ Elizabeth B. Chandler

    

April 29, 2009

  

Signature

     Date   